In the absence, as here, of affirmative evidence that the complaint was made by a member of the association in good standing, a complaint against the insured cannot be legally considered, it is believed, as presented before the board under the terms of the law of the association. It is a jurisdictional requirement of the association's law that the complaint be filed in that special method. It is the rule in this state that ground for the exercise of authority must appear, and it cannot be waived, where tribunals have, as here, limited power, or their powers are limited to certain specified objects. The burden of this affirmative proof was upon the association pleading expulsion. *Page 1117